Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  136588 & (43)                                                                                         Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  FRANK RICHARD JACOBSON,                                                                               Stephen J. Markman,
                                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                  SC: 136588
                                                                     COA: 283361
                                                                     Washtenaw CC: 06-000289-CH
  NORFOLK DEVELOPMENT CORPORATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 5, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for
  miscellaneous relief is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2008                   _________________________________________
         t0828                                                                  Clerk